Title: To Thomas Jefferson from Francis Walker Gilmer, 27 January 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
27th Jany. 25
I send by Mr. Garrett, a short report, such as my state of health enables me to make out at a sitting, without being irksome. I will enter into details when I see you, which shall be as soon as the roads are passable.I send also, a catalogue of the books & apparatus. Part only of the books have arrived. They should be opened without delay.Some delay I fear will occur, in sending a portion of the apparatus, from a misunderstanding between Cary & Marx, about a deduction of 10 p c. from some articles.The delay of the Competitor becomes every day more fearful.yours most trulyFr. W. Gilmer